      Case 4:19-cv-02060 Document 1 Filed on 06/06/19 in TXSD Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ULYANA GAVCHAK                            )
                                          )
        PLAINTIFF,                        )
                                          )
VS.                                       )      CASE NO.: 4:19-CV-2060
                                          )
ALLSTATE INSURANCE COMPANY                )
                                          )
        DEFENDANT.                        )


                                    COMPLAINT

        COMES NOW the Plaintiff, ULYANA GAVCHAK, by and through her

undersigned attorney, and for the relief hereinafter requested, alleges as follows:

                                   JURISDICTION

        1.     This action arises under the National Flood Insurance Act, as

amended, 82 Stat. 583, 42 U.S.C. Section 4001, et seq., pursuant to the insurance

contract issued to the Plaintiff, as hereinafter more fully appears. This action, having

arisen under an applicable federal statute, namely, 42 U.S.C. Section 4072,

requires the application of federal law pursuant to the general federal jurisdiction

provisions of 28 U.S.C. Section 1331.

                                        VENUE

        2.     The property made the basis of this action is located at 6026

Woodbrook Ln., Houston, Texas 77008 (hereinafter referred to as the “insured

property”). The insured property is situated in the Southern District of Texas, Houston

Division, and venue is proper in this Court pursuant to 42 U.S.C. Section 4072.
                                           1
   Case 4:19-cv-02060 Document 1 Filed on 06/06/19 in TXSD Page 2 of 4




                                       PARTIES

       3.      The Plaintiff, ULYANA GAVCHAK, is an individual who was, and still

is, the owner of the insured property and has been at all times material to the

allegations set forth in this Complaint.

       4.      The Defendant, Allstate Insurance Company (hereinafter referred to

as “Allstate”) is a foreign licensed insurance company participating in FEMA’s “Write

Your Own” (WYO) program. Allstate issued a Standard Flood Insurance Policy

(hereinafter referred to as “SFIP”) in its own name, as a fiscal agent of the United

States, to the Plaintiff. Pursuant to 44 C.F.R. Section 62.23(d) and (i)(6), Allstate is

responsible for arranging the adjustment, settlement, payment and defense of all

claims arising under the policy. Allstate can be served by serving its agent for service

of process, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

75201-3136.

                             FACTUAL ALLEGATIONS
                            COMMON TO ALL COUNTS

       5.     On February 1, 2017, Allstate issued an SFIP to Plaintiff, namely,

Policy No. 1803178241, for a one (1) year period which was in full force and effect

on August 27, 2017, whereby Allstate agreed to pay the Plaintiff for any direct

physical loss to the insured property caused by or from a “flood” as defined by the

policy. In lieu of attaching the policy hereto, the Plaintiff incorporates by reference,

as a part hereof, the terms and provisions of the SFIP, Dwelling Form, as set forth

in 44 C.F.R. Section 61, Appendix A(1), which is the policy issued by Allstate to the

Plaintiff during the above-referenced time period.

                                           2
   Case 4:19-cv-02060 Document 1 Filed on 06/06/19 in TXSD Page 3 of 4




       6.      The SFIP issued to the Plaintiff covered flood damage to the Plaintiff’s

dwelling and other structures as described under Coverage A up to a limit of

$193,300.00 (subject to a $2,000 deductible); Coverage B for contents up to a limit

of $36,500.00 (subject to a $2,000 deductible) and costs incurred to comply with

state or local flood plain management laws or ordinances affecting the repair or

reconstruction of a structure suffering flood damage as described under Coverage

D ( also known as Increased Cost of Compliance or I.C.C.) up to a limit of $30,000.

       7.      On or about August 27, 2017, the flood waters of Hurricane Harvey

and/or the rain and storm water associated with Hurricane Harvey inundated the

Plaintiff’s land and the surrounding area causing flood waters to enter the Plaintiff’s

dwelling. As a direct and proximate result of the flooding, the Plaintiff suffered a

direct physical loss to her dwelling and contents.

       8.     The Plaintiff timely notified the Defendant of the loss and the claim

was inspected and adjusted by or on behalf of the Defendant. The Plaintiff’s claim

was denied, in whole or in part.

       9.     The Plaintiff disagrees with such denial of the claim and alleges that

the action taken on the claim by Allstate does not comply with the terms and

provisions of the SFIP and/or does not fully compensate the Plaintiff for the direct

physical losses sustained as a result of the flood.

                                  COUNT ONE
                              BREACH OF CONTRACT

       10.    The Plaintiff hereby adopts and incorporates by reference the

allegations contained in Paragraphs 1 through 9 above as a part of Count One of this

                                           3
   Case 4:19-cv-02060 Document 1 Filed on 06/06/19 in TXSD Page 4 of 4




Complaint.

       11.    The Defendant has failed or refused to pay the full amount due under

the policy and has otherwise failed or refused to comply with the terms and provisions

of the policy. As a result thereof, the Defendant has breached the contract of

insurance herein described.

       12.    As a direct and proximate consequence of the Defendant’s breach of

said contract, the Plaintiff has not been fully paid or compensated for damage to the

insured building.

       WHEREFORE, the Plaintiff demands judgment against the Defendant for an

amount up to and including the coverage limits under Coverage A; any and all other

amounts payable under said policy; costs and case expenses incurred in filing this

action; and any and all other appropriate relief to which the Plaintiff may be entitled.

Dated this 6th day of June, 2019.



                                            Martin L. Mayo and Associates, P.C.

                                            /s/ Martin L. Mayo
                                            Martin L. Mayo
                                            Federal Bar No. 6369
                                            State Bar No. 13297875
                                            5005 Riverway Drive, Suite 450
                                            Houston, TX 77056
                                            Telephone: (713) 358-2140
                                            Facsimile: (713) 358-2141
                                            E-mail: mmayo@martinmayolaw.com




                                            4
